Exhibit 10.49

 

KONTROLLWECHSEL-VERTRAG

 

CHANGE IN CONTROL AGREEMENT

 

 

 

Dieser Kontrollwechselvertrag (der „Vertrag”) wird am 29th August 2013 („Datum
des Inkrafttretens”) zwischen der Hillenbrand, Inc., einer Gesellschaft nach dem
Recht des US-Bundesstaates Indiana (die „Gesellschaft”), und Thomas Kehl (der
„Geschäftsführer”) geschlossen.

 

This Change in Control Agreement (the “Agreement”) is made as of the 29th day of
August, 2013 (the “Effective Date”), by and between Hillenbrand, Inc., an
Indiana corporation (the “Company”), and Thomas Kehl (the “Executive”).

 

 

 

WÄHREND es die Gesellschaft im besten Interesse der Aktionäre für wichtig
erachtet, konstante Anstellungsverhältnisse der wichtigsten Führungskräfte bei
der Gesellschaft und deren Tochtergesellschaften zu fördern;

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;

 

 

 

WÄHREND der Vergütungs- und Managemententwicklungsausschuss (Compensation and
Management Development Committee) (der „Ausschuss”) des Board of Directors (das
„Board”) der Gesellschaft empfohlen und das Board genehmig hat, dass die
Gesellschaft mit den Führungskräften der Gesellschaft und ihrer
Tochtergesellschaften, die von Zeit zu Zeit von der Unternehmensleitung ernannt
und vom Ausschuss genehmigt werden, einen Kontrollwechselvertrag schließt; und

 

WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and the
Board has approved, that the Company enter into Change in Control Agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;
and

 

 

 

WÄHREND der Ausschuss und das Board der Ansicht sind, dass der Geschäftsführer
wertvolle Beiträge zur Produktivität und Rentabilität der Gesellschaft und deren
Tochtergesellschaften geleistet hat und dass es im besten Interesse der
Gesellschaft und ihrer Anteilseigner liegt, den Geschäftsführer darin zu
bestärken, im Falle eines vorgesehenen Kontrollwechsels (gemäß unten stehender
Definition) im Unternehmen zu bleiben und das Board hinsichtlich des
Kontrollwechsels beraten zu können, ohne dass Bedenken aufkommen, der
Geschäftsführer könnte von den durch den vorgesehenen Kontrollwechsel
entstehenden persönlichen Risiken und Unsicherheiten über Gebühr irritiert sein;

 

WHEREAS, the Committee and the Board believe that Executive has made valuable
contributions to the productivity and profitability of the Company and its
subsidiaries and consider it essential to the best interests of the Company and
its shareholders that Executive be encouraged to remain with the Company in the
event of any proposed Change in Control (as defined below) and be in a position
to provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Executive might be unduly distracted by the
personal uncertainties and risks created by any proposed Change in Control;

 

1

--------------------------------------------------------------------------------


 

vereinbaren die Gesellschaft und der Geschäftsführer Folgendes:

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

 

 

1.              Inkrafttreten.

 

1.              Effectiveness.

 

 

 

Die Bestimmungen dieses Vertrages gelten ab dem Datum des Inkrafttretens.

 

The terms and conditions of this Agreement shall become effective commencing on
the Effective Date.

 

 

 

2.              Beendigung nach einem Kontrollwechsel.

 

2.              Termination following a Change in Control.

 

 

 

Hat ein Kontrollwechsel stattgefunden, so stellt die Gesellschaft dem
Geschäftsführer die in Artikel 3 unten beschriebenen Rechte und Leistungen zur
Verfügung bzw. sorgt dafür, falls das Anstellungsverhältnis zwischen dem
Geschäftsführer und der Gesellschaft und deren Tochtergesellschaften:

 

After the occurrence of a Change in Control, the Company will provide or cause
to be provided to Executive the rights and benefits described in Section 3
hereof in the event that Executive’s employment with the Company and its
subsidiaries is terminated:

 

 

 

(a)         seitens der Gesellschaft oder ihrer Tochtergesellschaften (oder
deren Rechtsnachfolger) vor Ablauf des zweiten Jahres nach dem Kontrollwechsel
aus anderen Gründen als Tod, Dauerinvalidität, Ruhestand des Geschäftsführers
oder aus wichtigem Grund (gemäß unten stehender Definition) beendet wurde; oder

 

(a)         by the Company or its subsidiaries (or its or their successors) for
any reason other than on account of Executive’s death, permanent disability,
retirement or for Cause (as defined below) at any time prior to the second
anniversary of a Change in Control; or

 

 

 

(b)         seitens des Geschäftsführers vor Ablauf des zweiten Jahres nach dem
Kontrollwechsel aus berechtigtem Grund (gemäß unten stehender Definition)
beendet wurde.

 

(b)         by Executive for Good Reason (as defined below) at any time prior to
the second anniversary of a Change in Control.

 

 

 

Ungeachtet anders lautender Bestimmungen dieses Vertrages gilt dann, wenn ein
Kontrollwechsel stattfindet und das Anstellungsverhältnis des Geschäftsführers
mit der Gesellschaft von der Gesellschaft nicht aus wichtigem Grund oder vom
Geschäftsführer nicht aus berechtigtem Grund

 

Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company without Cause, or by Executive for Good Reason, prior to the date
on which the Change in Control occurs, and if it is

 

2

--------------------------------------------------------------------------------


 

vor dem Datum gekündigt wird, an dem der Kontrollwechsel erfolgt, und wenn vom
Geschäftsführer angemessen dargelegt wird, dass diese Beendigung des
Anstellungsverhältnisses (i) auf Ersuchen Dritter erfolgte, die Schritte
unternommen haben, welche nach vernünftigem Ermessen zu einem Kontrollwechsel
führen sollten, oder (ii) anderweitig in Verbindung mit oder Erwartung des
anschließend innerhalb von drei Monaten nach der Beendigung auftretenden
Kontrollwechsels stand, dieser Kontrollwechsel als an dem Tag eingetreten, der
unmittelbar vor der Beendigung dieses Anstellungsverhältnisses liegt; und alle
Bezugnahmen in Artikel 3 auf Zahlungen innerhalb eines bestimmten gesetzlich
zulässigen Zeitraums im Anschluss an die „Beendigung” gelten stattdessen als
Bezugnahmen auf den Zeitraum nach dem Kontrollwechsel.

 

reasonably demonstrated by Executive that such termination of employment (i) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in connection with or
anticipation of a Change in Control which subsequently occurs within three
months of such termination, then for purposes of this Agreement a Change in
Control shall be deemed to have occurred on the day immediately prior to such
termination of employment, and all references in Section 3 to payments within a
specified period as allowed by law following “Termination” shall instead be
references to the specified period following the Change in Control.

 

 

 

Die in Artikel 3 unten beschriebenen Rechte und Leistungen gelten anstelle von
etwaigen Abfindungszahlungen einschließlich, aber nicht begrenzt auf Zahlungen
während einer Freistellungsphase, die ansonsten gemäß einem Anstellungsvertrag
oder Abfindungsplan der Gesellschaft und ihrer Tochtergesellschaften an den
Geschäftsführer zu zahlen wären, lassen aber die sonstigen Rechte des
Geschäftsführers auf Ausgleich und Leistungen gemäß den Mitarbeitervergütungs-
und Sonderleistungsprogrammen (Compensation and Benefit Programs) der
Gesellschaft, sofern hier nicht ausdrücklich anders vereinbart, unberührt.

 

The rights and benefits described in Section 3 hereof shall be in lieu of any
severance or similar payments, including but not limited to payments during a
“garden leave” otherwise payable to Executive under any employment agreement or
severance plan or program of the Company or any of its subsidiaries but shall
not otherwise affect Executive’s rights to compensation or benefits under the
Company’s compensation and benefit programs except to the extent expressly
provided herein.

 

 

 

3.              Rechte und Leistungen bei Beendigung

 

3.              Rights and Benefits Upon Termination.

 

 

 

Im Falle einer Beendigung des Anstellungsverhältnisses des Geschäftsführers aus
einem der in Artikel 2 („Beendigung”)

 

In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 2 hereof (“Termination”),

 

3

--------------------------------------------------------------------------------


 

genannten Gründen, gewährt die Gesellschaft dem Geschäftsführer folgende Rechte
und Leistungen, vorausgesetzt der Geschäftsführer unterzeichnet innerhalb von 45
Tagen ab der Beendigung in angemessener Form eine Freigabeerklärung („Release”)
und übergibt diese der Gesellschaft:

 

the Company shall provide or cause to be provided to Executive the following
rights and benefits, provided that Executive executes and delivers to the
Company within 45 days of the Termination a release (“Release”) in a form
reasonably acceptable to the Company:

 

 

 

(a)         ein Pauschalbetrag in bar in Höhe von zwei Jahresgrundgehältern des
Geschäftsführers (gemäß unten stehender Definition), zahlbar (i) sechs Monate
nach dem Datum der Beendigung, wenn der Geschäftsführer ein „Specified Employee”
(bestimmter Mitarbeiter) gemäß Artikel 409A(a)(2)(B)(i) des amerikanischen
Einkommensteuergesetzes von 1986 in der geänderten Fassung („Gesetz”) (Artikel
409A des Gesetzes nachfolgend „Artikel 409A” genannt), und den darin
veröffentlichten Steuerrichtlinien (in dem für Artikel 409A erforderlichen
Umfang) ist, oder (ii) mit der nächsten regulären Gehaltsabrechnung entweder -
je nachdem was früher eintritt - fünfzehn (15) Tage nach Eingang der
unterschriebenen Freigabeerklärung bei der Gesellschaft oder dem Ablauf von
sechzig (60) Tagen nach der Kündigung des Geschäftsführers, wenn dieser
Geschäftsführer kein „Specified Employee” ist (oder eine solche Zahlung von
Artikel 409A ausgenommen ist); dies setzt allerdings voraus, dass, wenn der
zuvor genannte Zeitraum von sechzig (60) Tagen in einem Kalenderjahr endet, das
auf das Kalenderjahr folgt, in welchem der Zeitraum von sechzig (60) Tagen
begann, alle nicht unter Absatz (i) fallenden Leistungen erst mit der nächsten
regulären Gehaltsabrechnung nach Ablauf des Zeitraums von sechzig (60) Tagen ab
der Kündigung des Geschäftsführers ausgezahlt werden;

 

(a)         a lump sum payment in cash in the amount of two times Executive’s
Annual Base Salary (as defined below), payable (i) on the date which is six
months following Termination, if the Executive is a “specified employee” as
defined in Code Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986,
as amended (“Code”) (Section 409A of the Code is hereunder referred to as
“Section 409A”), and the Treasury Regulations promulgated thereunder (to the
extent required in order to comply with Section 409A); or (ii) on the next
regularly scheduled payroll following the earlier to occur of fifteen (15) days
from the Company’s receipt of an executed Release or the expiration of sixty
(60) days after Executive’s Termination, if Executive is not such a “specified
employee” (or such payment is exempt from Section 409A); provided, however, that
if the before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination;

 

 

 

(b)         reserviert;

 

(b)         Reserved;

 

 

 

(c)          sofern zutreffend, die Fortsetzung des

 

(c)          continuation for Executive, if applicable,

 

4

--------------------------------------------------------------------------------


 

Lebensversicherungs-Bonusprogramms (Executive Life Insurance Bonus Program) und
des Gruppenlebensversicherungs-Programms (Group Term Life Insurance Program) für
den Geschäftsführer, das dem Geschäftsführer von der Gesellschaft unmittelbar
vor dem Kontrollwechsel zur Verfügung gestellt wurde, über einen Zeitraum von
zwei Jahren nach der Beendigung. Die Zahlung von Leistungen im Todesfall gemäß
diesem Unterabschnitt (c) sind in Übereinstimmung mit dem entsprechenden
Programm zu leisten, vorausgesetzt allerdings, dass, wenn die Leistung im
Todesfall dem Artikel 409A unterliegt, die Leistung im Todesfall nach freiem
Ermessen der Gesellschaft nicht später zu zahlen ist als entweder (i) am letzten
Tag des Kalenderjahres, in dem der Tod des Geschäftsführers eintrat oder (ii) am
90. Tag nach dem Tod des Geschäftsführers, je nachdem, was später eintritt;

 

for a period of two years following Termination, of the Executive Life Insurance
Bonus Program (if any) provided for Executive by the Company immediately prior
to the Change in Control and the group term life insurance program provided for
Executive immediately prior to the Change in Control. The payment of any claim
for death benefits provided under this subparagraph (c) shall be paid in
accordance with the appropriate program, provided, however that if the death
benefit is subject to Section 409A, then the death benefit shall be paid, as
determined by the Company in its complete and absolute discretion, no later than
the later to occur of (i) the last day of the calendar year in which the death
of the Executive occurs or (ii) the 90th day following the Executive’s death;

 

 

 

(d)         ein Pauschalbetrag in bar, zahlbar innerhalb von 30 Tagen nach der
Beendigung in Höhe aller erstattungsfähigen Geschäftsausgaben und ähnlicher
verschiedener Leistungen zum Beendigungstermin; allerdings vorausgesetzt, dass
diese verschiedenen Leistungen, in dem Umfang, in dem sie Artikel 409A
unterliegen, als ein Pauschalbetrag zu zahlen sind (i) zum Datum sechs Monate
nach dem Datum der Beendigung, wenn der Geschäftsführer ein „Specified Employee”
(bestimmter Mitarbeiter) gemäß Artikel 409A(a)(2)(B)(i) des Gesetzes ist, oder
(ii) mit der nächsten regulären Gehaltsabrechnung entweder - je nachdem was
früher eintritt - fünfzehn (15) Tage nach Eingang der unterschriebenen
Freigabeerklärung bei der Gesellschaft oder dem Ablauf von sechzig (60) Tagen
nach der Kündigung des Geschäftsführers, wenn dieser

 

(d)         a lump sum payment in cash, payable within 30 days after
Termination, equal to all reimbursable business expenses and similar
miscellaneous benefits as of the Termination; provided, however, that to the
extent that any such miscellaneous benefits are subject to Section 409A, such
benefits shall be paid in one lump sum (i) on the date which is six months
following Termination, if the Executive is a “specified employee” as defined in
Code Section 409A(a)(2)(b)(i) or (ii) on the next regularly scheduled payroll
following the earlier to occur of fifteen (15) days from the Company’s receipt
of an executed Release or the expiration of sixty (60) days after Executive’s
Termination, if Executive is not such a “specified employee”; provided, however,
that if the before-stated sixty (60) day period ends in a calendar year
following the calendar year in which the

 

5

--------------------------------------------------------------------------------


 

Geschäftsführer kein „Specified Employee” ist; dies setzt allerdings voraus,
dass, wenn der zuvor genannte Zeitraum von sechzig (60) Tagen in einem
Kalenderjahr endet, das auf das Kalenderjahr folgt, in welchem der Zeitraum von
sechzig (60) Tagen begann, alle nicht unter Absatz (i) fallenden Leistungen erst
mit der nächsten regulären Gehaltsabrechnung nach Ablauf des Zeitraums von
sechzig (60) Tagen ab der Kündigung des Geschäftsführers ausgezahlt werden;

 

sixty (60) day period commenced, then any benefits not subject to clause
(i) shall only begin on the next regularly scheduled payroll following the
expiration of sixty (60) days after the Executive’s Termination;

 

 

 

(e)          sofern zutreffend, ein Pauschalbetrag in bar in Höhe der in den
letzten 12 Monaten unmittelbar vor der Beendigung aus der beitragsorientierten
Vergütung (Defined Contribution), dem Matching Account und/oder dem Supplemental
Contribution Account aufgelaufenen Beträge mal zwei, (i) zum Datum sechs Monate
nach dem Datum der Beendigung, wenn der Geschäftsführer ein „Specified Employee”
(bestimmter Mitarbeiter) gemäß Artikel 409A(a)(2)(B)(i) des Gesetzes ist oder
(ii) mit der nächsten regulären Gehaltsabrechnung entweder - je nachdem was
früher eintritt - fünfzehn (15) Tage nach Eingang der unterschriebenen Freigabe
bei der Gesellschaft oder dem Ablauf von sechzig (60) Tagen nach der Kündigung
des Geschäftsführers, wenn dieser Geschäftsführer kein „Specified Employee” ist
(oder eine solche Zahlung von Artikel 409A ausgenommen ist); dies setzt
allerdings voraus, dass, wenn der zuvor genannte Zeitraum von sechzig (60) Tagen
in einem Kalenderjahr endet, das auf das Kalenderjahr folgt, in welchem der
Zeitraum von sechzig (60) Tagen begann, alle nicht unter Absatz (i) fallenden
Leistungen erst mit der nächsten regulären Gehaltsabrechnung nach Ablauf des
Zeitraums von sechzig (60) Tagen ab der Kündigung des Geschäftsführers

 

(e)          a lump sum payment in cash equal to the amounts accrued, if any,
for the last 12 months times two immediately prior to the Termination in any of
the Defined Contribution, Matching Account and/or Supplemental Contribution
Account, payable (i) on the date which is six months following Termination, if
the Executive is a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i) or (ii) on the next regularly scheduled payroll
following the earlier to occur of fifteen (15) days from the Company’s receipt
of an executed Release or the expiration of sixty (60) days after Executive’s
Termination, if Executive is not such a “specified employee” (or such payment is
exempt from Section 409A); provided, however, that if the before-stated sixty
(60) day period ends in a calendar year following the calendar year in which the
sixty (60) day period commenced, then any benefits not subject to clause
(i) shall only begin on the next regularly scheduled payroll following the
expiration of sixty (60) days after the Executive’s Termination;

 

6

--------------------------------------------------------------------------------


 

ausgezahlt werden;

 

 

 

 

 

(f)           ein Pauschalbetrag in bar in Höhe des Betrags aus der
kurzfristigen Mitarbeiter-Incentive-Vergütung (Short-Term Incentive
Compensation), der dem Geschäftsführer zu zahlen wäre, wenn die für das gesamte
Jahr, in dem der Kontrollwechsel erfolgte, gültigen entsprechenden Erfolgsziele
in Bezug auf diese Incentive-Vergütung zu 100 % erreicht wurden; und

 

(f)           a lump sum payment in cash equal to the amount of Short-Term
Incentive Compensation which would be payable to Executive if the relevant
performance targets with respect to such incentive compensation in effect for
the entire year in which the Change in Control occurred were achieved at 100% of
target; and

 

 

 

(g)          die beschleunigte Ausübung aller Zuteilungen, die der
Geschäftsführer im Rahmen des Mitarbeiterbeteiligungsplans (Stock Incentive
Plan) besitzt, einschließlich (unten verwendete und groß geschriebene Begriffe,
die nicht anderweitig definiert wurden, haben die im Mitarbeiterbeteiligungsplan
verwendete Bedeutung):

 

(g)          accelerated vesting of all awards held by Executive under the
Company’s Stock Incentive Plan, including the following (capitalized terms used
below and not otherwise defined shall have the meanings given to them in the
Company’s Stock Incentive Plan):

 

 

 

(i)             sofortige Ausübbarkeit aller ausstehenden Zuteilungen von
Gratisaktien (BONUS STOCK);

 

(i)             immediate vesting of all outstanding awards of BONUS STOCK;

 

 

 

(ii)          sofortige Ausübbarkeit aller ausstehenden Aktienbezugsrechte
(STOCK OPTIONS);

 

(ii)          immediate vesting of all outstanding STOCK OPTIONS;

 

 

 

(iii)       sofortige Ausübbarkeit aller ausstehenden Zuteilungen von
eingeschränkt verwertbaren Aktien (RESTRICTED STOCK);

 

(iii)       immediate vesting of all outstanding awards of RESTRICTED STOCK;

 

 

 

(iv)      sofortige Ausübbarkeit aller ausstehenden Zuteilungen von
Nachzugsaktien (DEFERRED STOCK, auch RESTRICTED STOCK UNITS genannt), die an den
Geschäftsführer zu zahlen wären, wenn die maßgeblichen Leistungsziele, sofern
zutreffend, zu 100 % erreicht werden; und

 

(iv)      immediate vesting of all outstanding awards of DEFERRED STOCK (also
known as Restricted Stock Units) which would be payable to Executive if the
relevant performance targets, where applicable, were achieved at 100% of target;
and

 

 

 

(v)         sofortige Ausübbarkeit aller Wertsteigerungsrechte (STOCK
APPRECIATION

 

(v)         immediate vesting of all STOCK APPRECIATION RIGHTS;

 

7

--------------------------------------------------------------------------------


 

RIGHTS);

 

 

 

 

 

unter der Maßgabe, dass der Geschäftsführer, falls der Kontrollwechsel mit einer
Fusion, Übernahme oder einer sonstigen betrieblichen Umstrukturierung
einhergeht, aus der die Gesellschaft nicht als übernehmende Gesellschaft
hervorgeht (oder als Tochtergesellschaft einer anderen Gesellschaft) (eine
„Übernahme”), berechtigt ist, statt der Anteile an Stammaktien der Gesellschaft
wie oben beschrieben, eine Gegenleistung zu erhalten, die vergleichbar mit dem
ist, was der Geschäftsführer erhalten hätte, wenn die Beendigung unmittelbar vor
der Übernahme stattgefunden hätte (und so die oben genannten Rechte und
Leistungen realisiert worden wären); und darüber hinaus unter der Maßgabe, dass
die Gesellschaft auf jeden Fall berechtigt ist, Bargeld durch Stammaktien der
Gesellschaft zu ersetzen oder Gegenleistungen in Höhe des fairen Marktwertes
dieser Anteile oder andere von der Gesellschaft als angemessen betrachtete
Gegenleistungen zur Verfügung zu stellen.

 

provided, that if the Change in Control involves a merger, acquisition or other
corporate restructuring in which the Company is not the surviving entity (or
survives as a subsidiary of another entity) (an “Acquisition”), then, in lieu of
any such shares of common stock of the Company as described above, Executive
shall be entitled to receive consideration equal to that which Executive would
have received had the Termination occurred (and, thus, the rights and benefits
set forth above been realized) immediately prior to the Acquisition; and
provided further, that the Company shall in any case have the right to
substitute cash for shares of common stock of the Company or consideration in an
amount equal to the fair market value of such shares or consideration as
reasonably determined by the Company.

 

 

 

Alle gemäß Absatz 3(f) oder (g) vorzunehmenden Ausschüttungen haben nicht später
als zweieinhalb Monate nach der Kündigung des Geschäftsführers zu erfolgen, es
sei denn dies ist für die Einhaltung der Bestimmungen von Artikel 409A
erforderlich.

 

Any distribution to be made under Section 3(f) or (g) shall be made no later
than two and a half months following Executive’s Termination, except to the
extent otherwise required in order to comply with Section 409A.

 

 

 

4.              Anpassung der Zahlungen

 

4.              Adjustments to Payments.

 

 

 

(a)         Sollte eine Zahlung oder Leistung, die dem Geschäftsführer gemäß
diesem Vertrag oder anderweitig zusteht, einschließlich der beschleunigten
Ausübung der Mitarbeiterbeteiligungen (Equity Compensation) (alle diese
Zahlungen und/oder Leistungen werden nachfolgend „Zahlung” genannt), (i) im
Sinne des Abschnitts 280G des Gesetzes eine Abgangsentschädigung („Parachute

 

(a)         If any payment or benefit Executive would receive pursuant to this
Agreement or otherwise, including accelerated vesting of any equity compensation
(all such payments and/or benefits hereinafter, “Payment”), would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by

 

8

--------------------------------------------------------------------------------


 

Payment”) darstellen und (ii); ohne diesen Satz; der durch Abschnitt 4999 des
Gesetzes erhobenen indirekten Steuer (die „indirekte Steuer”) unterliegen, dann
ist diese Zahlung entweder (x) dem Geschäftsführer in voller Höhe zu zahlen oder
(y) dem Geschäftsführer, um weitere USD 5.000 reduziert (einschließlich dieser
weiteren Reduzierung, dem „Kürzungsbetrag”), in einer entsprechend geringeren
Höhe zu leisten, damit kein Teil dieser Zahlung der indirekten Steuer
unterliegt, je nachdem, welcher der vorgenannten Beträge - unter
Berücksichtigung der maßgeblichen bundesweiten (USA), US-bundesstaatlichen,
regionalen oder ausländischen Einkommens- und Beschäftigungssteuern, dieser
indirekten Steuer und sonstigen geltenden Steuern (alle mit den höchsten
anwendbaren Grenzsteuersätzen berechnet) - dazu führt, dass der Geschäftsführer
nach Steuern den höchsten Betrag der Zahlung erhält, unabhängig davon, dass
diese Zahlung ganz oder teilweise der indirekten Steuer unterliegt. Sollte eine
Reduzierung der Zahlungen oder Leistungen, die eine Abgangsentschädigung
darstellen, notwendig sein, damit die Zahlung dem Kürzungsbetrag entspricht,
erfolgt die Reduzierung in folgender Reihenfolge: (A) Barzahlungen werden zuerst
und in umgekehrter chronologischer Reihenfolge reduziert, so dass die
Barzahlung, die zum neuesten Datum geschuldet wird, das auf dieses die indirekte
Steuer auslösende Ereignis folgt, die erste Barzahlung ist, die reduziert wird;
(B) die beschleunigte Ausübbarkeit (Accelerated Vesting) von
leistungsorientierten Optionszuteilungen wird gestrichen oder als nächstes und
in umgekehrter Reihenfolge ab dem Datum der Gewährung dieser Zuteilungen
reduziert (d.h. die Ausübung der zuletzt gewährten Zuteilungen werden zuerst
reduziert), wobei die in voller Höhe

 

Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either
(x) provided to the Executive in full, or (y) provided to the Executive to such
lesser extent which would result in no portion of such Payment being subject to
the excise tax, further reduced by $5,000 (including such further reduction, the
“Cutback Amount”), whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, such
excise tax and other applicable taxes, (all computed at the highest applicable
marginal rates), results in the receipt by the Executive, on an after-tax basis,
of the greatest amount of the Payment, notwithstanding that all or a portion of
such Payment may be subject to the excise tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Cutback Amount, reduction shall occur in the following order:
(A) cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
(B) accelerated vesting of performance-based equity awards shall be cancelled or
reduced next and in the reverse order of the date of grant for such awards
(i.e., the vesting of the most recently granted awards will be reduced first),
with full-value awards reduced before any performance-based stock option or
stock appreciation rights are reduced; (C) health and welfare benefits shall be
reduced and in reverse chronological order such that the benefit owed on the
latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced; and (D)

 

9

--------------------------------------------------------------------------------


 

gewährten Zuteilungen reduziert werden bevor leistungsorientierte Aktienoptionen
(Stock Options) oder Wertsteigerungsrechte (Stock Appreciation Rights) reduziert
werden; (C) Gesundheits- und Sozialleistungen werden in umgekehrter
chronologischer Reihenfolge reduziert, so dass die Leistung, die zum neuesten
Datum geschuldet wird, das auf dieses die indirekte Steuer auslösende Ereignis
folgt, die erste Leistung ist, die reduziert wird; und (D) die beschleunigte
Ausübbarkeit (Accelerated Vesting) von zeitbezogenen Optionszuteilungen wird
gestrichen oder als letztes und in umgekehrter Reihenfolge ab dem Datum der
Gewährung dieser Zuteilungen reduziert (d.h. die zuletzt gewährten Zuteilungen
werden zuerst reduziert), wobei die in voller Höhe gewährten Zuteilungen
reduziert werden bevor zeitbezogene Optionszuteilungen oder
Wertsteigerungsrechte (Stock Appreciation Rights) reduziert werden.

 

accelerated vesting of time-based equity awards shall be cancelled or reduced
last and in the reverse order of the date of grant for such awards (i.e., the
vesting of the most recently granted awards will be reduced first), with
full-value awards reduced before any time-based stock option or stock
appreciation rights are reduced.

 

 

 

(b)         die Gesellschaft bestellt eine national anerkannte
Wirtschaftsprüfungsgesellschaft, um die gemäß diesem Vertrag erforderlichen
Entscheidungen zu treffen und die vorgenannten Berechnungen durchzuführen. Die
Gesellschaft trägt alle Kosten in Verbindung mit den hierfür erforderlichen
Entscheidungen dieser Wirtschaftsprüfungsgesellschaft. Die für diese
Entscheidungen in Anspruch genommene Wirtschaftsprüfungsgesellschaft stellt der
Gesellschaft und dem Geschäftsführer ihre Berechnungen zusammen mit
ausführlichen Belegunterlagen innerhalb von fünfzehn (15) Kalendertagen nach dem
Datum zur Verfügung, an dem das Recht auf eine Zahlung ausgelöst wird (sofern zu
diesem Zeitpunkt von der Gesellschaft oder dem

 

(b)         The Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder and perform the foregoing
calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which right to
a Payment is triggered (if requested at that time by the Company or Executive).
 Any good faith determinations of the accounting firm made hereunder shall be
final, binding and conclusive upon the Company and

 

10

--------------------------------------------------------------------------------


 

Geschäftsführer angefordert). Alle im Rahmen dieses Vertrages in gutem Glauben
von der Wirtschaftsprüfungsgesellschaft getroffenen Entscheidungen sind für die
Gesellschaft und den Geschäftsführer rechtskräftig, bindend und endgültig.

 

Executive.

 

 

 

5.              Anerkennung des Abschnitts 409A

 

5.              Section 409A Acknowledgement.

 

 

 

Der Geschäftsführer bestätigt, dass er auf den Artikel 409A hingewiesen wurde,
in dem sich die Besteuerung von nicht steuerbegünstigten aufgeschobenen
Vergütungsplänen (Nonqualified Deferred Compensation Plans) und Regelungen
erheblich geändert hat. In den vorgeschlagenen und endgültigen zum Datum dieses
Vertrages geltenden Bestimmungen wurde der Geschäftsführer darauf hingewiesen,
dass die Abfindungszahlungen und sonstigen Leistungen bei Beendigung von der
US-Steuerbehörde (Internal Revenue Service) entsprechend Artikel 409A als
„Nonqualified Deferred Compensation” behandelt werden können. In diesem Fall
können mehrere Bestimmungen des Abschnitts 409A Auswirkungen auf den Erhalt der
Abfindungszahlungen durch den Geschäftsführer, einschließlich des Zeitpunkts
dafür, haben. Diese umfassen insbesondere eine Bestimmung, der zufolge
Ausschüttungen an „bestimmte Mitarbeiter” (gemäß Definition in Artikel 409A) auf
Grund des Ausscheidens aus dem Dienst nicht vor Ablauf von sechs Monaten nach
dem Wirksamwerden des Ausscheidens erfolgen können. Gegebenenfalls kann die
Nichteinhaltung des Artikels 409A zur sofortigen Besteuerung dieser
aufgeschobenen Vergütungen mit Strafzinsen und einer 20 %igen indirekten Steuer
(Exise Tax) führen. Auf Grund der Vorgaben der American Jobs Creation Act von
2004 stimmt der Geschäftsführer zu, dass er, wenn er zum Zeitpunkt der
Beendigung als „bestimmter Mitarbeiter” gilt und wenn Abfindungszahlungen

 

Executive acknowledges that Executive has been advised of Section 409A, which
has significantly changed the taxation of nonqualified deferred compensation
plans and arrangements. Under proposed and final regulations as of the date of
this Agreement, Executive has been advised that Executive’s severance pay and
other Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A. In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof. These include, but are not limited
to, a provision which requires that distributions to “specified employees” (as
defined in Section 409A) on account of separation from service may not be made
earlier than six months after the effective date of separation. If applicable,
failure to comply with Section 409A can lead to immediate taxation of such
deferrals, with interest calculated at a penalty rate and a 20% excise tax. As a
result of the requirements imposed by the American Jobs Creation Act of 2004,
Executive agrees that if Executive is a “specified employee” at the time of
Executive’s termination and if severance payments are covered as “nonqualified
deferred compensation” or otherwise not exempt, such severance pay (and other
benefits to the extent applicable) due Executive at time of termination shall
not be paid until a date at least six months after

 

11

--------------------------------------------------------------------------------


 

als „Nonqualified Deferred Compensation” behandelt und auch anderweitig nicht
von der Steuerpflicht ausgenommen sind, diese Abfindungszahlung (und, soweit
zutreffend, andere Leistungen) wegen dem Zeitpunkt der Beendigung nicht vor
Ablauf von mindestens sechs Monaten nach dem Datum des Wirksamwerdens der
Beendigung gezahlt wird. Der Geschäftsführer bestätigt, dass sowohl er als auch
die Gesellschaft, unbeschadet anders lautender Bestimmungen dieses Vertrages,
unabhängig voneinander dafür verantwortlich sind, ihre eigenen Risiken und
Verbindlichkeiten gemäß Artikel 409A zu bewerten, die im Zusammenhang mit
Zahlungen gemäß diesem Vertrag erfolgen und für die Artikel 409A als anwendbar
erachtet werden könnte. Soweit zutreffend versteht und akzeptiert der
Geschäftsführer, dass er die Verantwortung für die Zahlung sämtlicher
entsprechender Einkommensteuern oder sonstiger steuerlicher Verpflichtungen
trägt, für die der Geschäftsführer verantwortlich ist und/oder die im
Zusammenhang mit dem Erhalt von Leistungen gemäß diesem Vertrag stehen. Der
Geschäftsführer verpflichtet sich, die Gesellschaft gegen alle Steuern, Strafen,
Zinsen, oder Anwaltskosten in vollem Umfang schadlos zu halten, die der
Gesellschaft auf Grund dieser dem Geschäftsführer gewährten Leistungen oder auf
Grund mutmaßlicher Nichtzurückbehaltung von Steuern oder der Befriedigung von
geforderten Verpflichtungen entstanden sind oder gegen sie erhoben werden. Der
Geschäftsführer versteht und akzeptiert, dass weder die Gesellschaft noch deren
Mitarbeiter, Anwälte oder sonstigen Vertreter den Geschäftsführer in rechtlichen
oder finanziellen Belangen im Hinblick auf Steuern oder sonstige Angelegenheiten
beraten hat oder beraten wird und dass sich der Geschäftsführer bei der
Entscheidung, diesen Vertrag einzugehen, nicht auf eine solche Beratung gestützt
hat. Unbeschadet anders lautender Bestimmungen dieses Vertrages

 

Executive’s effective termination date. Executive acknowledges that,
notwithstanding anything contained herein to the contrary, both Executive and
the Company shall each be independently responsible for accessing their own
risks and liabilities under Section 409A that may be associated with any payment
made under the terms of this Agreement which may be deemed to trigger
Section 409A. To the extent applicable, Executive understands and agrees that
Executive shall have the responsibility for, and Executive agrees to pay, any
and all appropriate income tax or other tax obligations for which Executive is
individually responsible and/or related to receipt of any benefits provided in
this Agreement. Executive agrees to fully indemnify and hold the Company
harmless for any taxes, penalties, interest, cost or attorneys’ fee accessed
against or incurred by the Company on account of such benefits having been
provided to Executive or based on any alleged failure to withhold taxes or
satisfy any claimed obligation. Executive understands and acknowledges that
neither the Company, nor any of its employees, attorneys or other
representatives, has provided or will provide Executive with any legal or
financial advice concerning taxes or any other matter, and that Executive has
not relied on any such advice in deciding whether to enter into this Agreement.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A or any regulations or
Treasury guidance promulgated thereunder, such payments shall be made no earlier
than at such times allowed under Section 409A. If any provision of this
Agreement (or of any award of compensation) would cause Executive to incur any
additional tax or interest under Section 409A or any

 

12

--------------------------------------------------------------------------------


 

werden diese Zahlungen in dem Umfang, in dem sie nach diesem Vertrag eine
unzulässige Beschleunigung von Zahlungen nach Artikel 409A oder sonstiger dort
veröffentlichter Bestimmungen oder Richtlinien der Finanzbehörde darstellen
würden, nicht früher geleistet, als dies gemäß Artikel 409A gestattet wäre.
Sollten Bestimmungen diese Vertrages (oder einer Vergütungszuteilung) dazu
führen, dass dem Geschäftsführer nach Artikel 409A oder sonstiger dort
veröffentlichter Bestimmungen oder Richtlinien der Finanzbehörde zusätzliche
Steuern oder Zinsen entstehen, kann die Gesellschaft oder ihr Rechtsnachfolger
diese Bestimmung neu formulieren, vorausgesetzt, dass sie (i) soweit möglich,
die ursprüngliche Absicht der entsprechenden Bestimmung beibehält, ohne die
Bestimmungen des Artikel 409A zu verletzen und (ii) sie den Geschäftsführer
bezüglich dieser Änderungen vor Inkrafttreten dieser Änderungen kontaktiert und
konsultiert.

 

regulations or Treasury guidance promulgated thereunder, the Company or its
successor may reform such provision; provided that it will (i) maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A and (ii) notify and consult
with Executive regarding such amendments or modifications prior to the effective
date of any such change.

 

 

 

6.              Wettbewerbsverbot; Abwerbeverbot.

 

6.              Non-Competition; Non-Solicitation.

 

 

 

Sofern der Geschäftsführer bei einer Beendigung Rechte und Leistungen aus
Artikel 3 erhält, gilt für einen Zeitraum ab der Beendigung bis zum Ablauf von
zwei Jahren danach Folgendes:

 

In the event that upon a Termination, Executive receives any of the rights and
benefits described in Section 3 hereof, then during the period beginning on such
Termination and ending two years thereafter:

 

 

 

(a)         Der Geschäftsführer ist nicht berechtigt, sofern er nicht als
Angestellter der Gesellschaft oder einer ihrer Konzerngesellschaften oder mit
vorheriger schriftlicher Zustimmung der Gesellschaft handelt, direkt oder
indirekt, die Inhaberschaft, die Leitung, den Betrieb, die Finanzierung oder
Kontrolle in einem Geschäft oder Unternehmen zu übernehmen oder daran in
irgendeiner Art beteiligt zu sein oder mit diesem als Führungskraft, Leiter,
Mitarbeiter,

 

(a)         Executive will not, unless acting as an employee of the Company or
any of its affiliated companies or with the prior written consent of the
Company, directly or indirectly, own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
be connected in a competitive capacity as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit

 

13

--------------------------------------------------------------------------------


 

Partner, Direktor, Vertreter, Berater oder anderweitig verbunden zu sein oder
seinen Namen damit in Verbindung zu bringen oder bringen zu lassen, das
(i) innerhalb eines Jahres vor Beendigung Geschäfte im Bereich Konstruktion,
Entwicklung, Herstellung, Marketing, Verkauf oder Vertrieb von Produkten oder
Dienstleistungen betreibt, die mit einem der Produkte im Wettbewerb stehen oder
gleichwertig Funktionen oder Alternativen für Produkte oder Dienstleistungen
bieten, die von der Gesellschaft oder einer ihrer Konzerngesellschaften
konstruiert, entwickelt, hergestellt, vermarktet, verkauft oder vertrieben
werden, oder für die die Gesellschaft oder eine ihrer Konzerngesellschaften
dieses zum Zeitpunkt der Beendigung gerade vor hat (die „Konkurrenzprodukte”),
und (ii) die diese Aktivitäten innerhalb eines Bundesstaates der Vereinigten
Staaten oder des District of Columbia oder einem anderen Land betreibt, in dem
die Gesellschaft oder eine ihrer Konzerngesellschaften diese Aktivitäten
betreibt oder gerade dabei ist, dies zu tun; und

 

Executive’s name to be used in connection with, any business or enterprise that
(i) is engaged in the business of designing, engineering, manufacturing,
marketing, selling or distributing any products or services that compete with,
or are a functional equivalent of or alternative for, any of the products or
services designed, engineered, manufactured, marketed, sold or distributed by
the Company or any of its affiliated companies within the year prior to the
Termination or that the Company or any of its affiliated companies are about to
so do at the time of such Termination (the “Competing Products”), and (ii) is
engaged in any such activities within any state of the United States or the
District of Columbia or any other country in which the Company or any of its
affiliated companies engages in or is about to engage in any of such activities;
and

 

 

 

(b)         Der Geschäftsführer ist nicht berechtigt, sofern er nicht als
Angestellter der Gesellschaft oder einer ihrer Konzerngesellschaften oder mit
vorheriger schriftlicher Zustimmung der Gesellschaft handelt, (i) direkt oder
indirekt Personen, Unternehmen oder sonstige juristische Personen, die im
Zeitraum von zwei Jahren vor der Beendigung Kunde der Gesellschaft oder einer
ihrer Konzerngesellschaften waren oder sind, zu besuchen oder dort für Zwecke zu
werben, die im Zusammenhang mit der Konstruktion, Entwicklung, Herstellung, dem
Marketing, Verkauf oder Vertrieb von Konkurrenzprodukten stehen, und er darf
nicht (ii) wissentlich bei Personen um

 

(b)         Executive will not, unless acting as an employee of the Company or
any of its affiliated companies or with the prior written consent of the
Company, (i) call on or solicit, either directly or indirectly, for any purposes
involving the designing, engineering, manufacturing, marketing, selling,
purchasing or distributing of any Competing Products, any person, firm,
corporation or other entity who or which is or had been, at the time of or
within two years prior to the Termination, a customer of the Company or any of
its affiliated companies, or (ii) knowingly solicit for employment, or otherwise
for the providing of advice or services, any person who is an employee

 

14

--------------------------------------------------------------------------------


 

ein Anstellungsverhältnis oder die Bereitstellung von Beratung oder
Dienstleistungen werben, die Angestellter der Gesellschaft oder einer ihrer
Konzerngesellschaften sind oder innerhalb eines Zeitraums von sechs Monaten vor
der Beendigung waren.

 

of the Company or any of its affiliated companies or who was such an employee
within six months prior to such Termination.

 

 

 

Die Bestimmungen des Abschnitts 6(a) dürfen den Geschäftsführer nicht daran
hindern, nicht mehr als ein Prozent (1 %) der ausstehenden Aktien oder sonstigen
Unternehmenspapiere eines Unternehmens zu besitzen, die an einer nationalen
Wertpapierbörse oder einem nationalen Marktsystem notiert sind oder gehandelt
werden.

 

The provisions of Section 6(a) shall not prohibit Executive from owning not more
than one percent (1%) of the outstanding stock or other corporate security of a
company that is traded or quoted on a national securities exchange or national
market system

 

 

 

7.              Definitionen.

 

7.              Definitions.

 

 

 

In diesem Vertrag haben folgende Begriffe folgende Bedeutungen:

 

As used in this Agreement, the following terms shall have the following
meanings:

 

 

 

(a)         „Jährliches Grundgehalt” bezeichnet das auf Jahr umgerechnete direkt
vor dem Kontrollwechsel oder direkt vor dem Beendigungstermin gültige
Grundgehalt des Geschäftsführers, je nachdem welches höher ist.

 

(a)         “Annual Base Salary” means the annualized amount of Executive’s rate
of base salary in effect immediately before the Change in Control or immediately
before the date of Termination, whichever is greater.

 

 

 

(b)         „Wichtiger Grund” hat die gleiche Bedeutung wie in jedem aktuellen
Arbeitsvertrag, den der Geschäftsführer mit der Gesellschaft oder einer ihrer
Tochtergesellschaften geschlossen hat.

 

(b)         “Cause” shall have the same meaning set forth in any current
employment agreement that the Executive has with the Company or any of its
subsidiaries.

 

 

 

(c)          Ein „Kontrollwechsel” gilt als erfolgt:

 

(c)          A “Change in Control” shall be deemed to occur on:

 

 

 

(i)             zu dem Datum, an dem eine Person, Gesellschaft, Partnerschaft,
ein Verband, Trust, eine Vermögensmasse oder eine andere Gruppe, die im Hinblick
auf den Erwerb, den Besitz oder die Veräußerung von Wertpapieren der
Gesellschaft

 

(i)             the date that any person, corporation, partnership, syndicate,
trust, estate or other group acting with a view to the acquisition, holding or
disposition of securities of the Company, becomes, directly or indirectly, the
beneficial owner,

 

15

--------------------------------------------------------------------------------


 

handelt, direkt oder indirekt entsprechend der Definition in der Verordnung
13d-3 der Securities Exchange Act von 1934 („wirtschaftlicher Eigentümer”)
wirtschaftlicher Eigentümer der Wertpapiere der Gesellschaft wird, die 35 % oder
mehr der Stimmrechte aller Wertpapiere der Gesellschaft ausmachen, die unter
normalen Umständen das Recht haben, an der Wahl des Board teilzunehmen
(„stimmberechtigte Wertpapiere”), und zwar aus anderen Gründen als (x) durch den
Erwerb von Wertpapieren der Gesellschaft durch die Gesellschaft oder ihre
Tochtergesellschaften oder einen Arbeitnehmervergünstigungsplan der Gesellschaft
oder ihrer Tochtergesellschaften oder (y) durch den Erwerb von Wertpapieren der
Gesellschaft direkt durch die Gesellschaft;

 

as defined in Rule 13d-3 under the Securities Exchange Act of 1934 (“Beneficial
Owner”), of securities of the Company representing 35% or more of the voting
power of all securities of the Company having the right under ordinary
circumstances to vote at an election of the Board (“Voting Securities”), other
than by reason of (x) the acquisition of securities of the Company by the
Company or any of its Subsidiaries or any employee benefit plan of the Company
or any of its Subsidiaries, or (y) the acquisition of Company securities
directly from the Company;

 

 

 

(ii)          mit dem Vollzug einer Fusion oder einem Zusammenschluss der
Gesellschaft mit einem anderen Unternehmen, es sei denn

 

(ii)          the consummation of a merger or consolidation of the Company with
another corporation unless

 

 

 

(A)                               die Anteilseigner der Gesellschaft sind
unmittelbar vor der Fusion oder dem Zusammenschluss und unmittelbar nach der
Fusion oder dem Zusammenschluss die wirtschaftlichen Eigentümer der Anteile, die
diese Anteilseigner zu 50 % oder mehr der Stimmrechte aller Wertpapiere der
Gesellschaft berechtigen, die die Fusion oder dem Zusammenschluss überdauern und
die unter normalen Umständen das Recht haben, bei einer Wahl der Direktoren im
Wesentlichen im gleichen Verhältnis wie ihr Anteilsbesitz unmittelbar vor der
Fusion oder dem Zusammenschluss der stimmberechtigten Wertpapiere

 

(A)                               the shareholders of the Company, immediately
prior to the merger or consolidation, beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to 50% or more of
the voting power of all securities of the corporation surviving the merger or
consolidation having the right under ordinary circumstances to vote at an
election of directors in substantially the same proportions as their ownership,
immediately prior to such merger or consolidation, of Voting Securities of the
Company;

 

16

--------------------------------------------------------------------------------


 

der Gesellschaft abzustimmen;

 

 

 

 

 

(B)                               keine Person, Gesellschaft, Partnerschaft,
kein Verband, Trust, Vermögen und keine andere Gruppe ist, direkt oder indirekt,
der wirtschaftliche Eigentümer von 35 % oder mehr des Stimmrechts der
ausstehenden stimmberechtigten Wertpapiere der Gesellschaft aus der Fusion oder
dem Zusammenschluss, mit Ausnahme des Anteilsbesitzes, der vor der Fusion oder
dem Zusammenschluss bestand; und

 

(B)                               no person, corporation, partnership,
syndicate, trust, estate or other group beneficially owns, directly or
indirectly, 35% or more of the voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation except to the
extent that such ownership existed prior to such merger or consolidation; and

 

 

 

(C)                               die Mitglieder des Board unmittelbar vor der
Fusion oder dem Zusammenschluss machen unmittelbar nach der Fusion oder dem
Zusammenschluss die Mehrheit des Board of Directors der Gesellschaft aus, die
Bargeld oder Wertpapiere in die Fusion ausgeben;

 

(C)                               the members of the Company’s Board,
immediately prior to the merger or consolidation, constitute, immediately after
the merger or consolidation, a majority of the board of directors of the
corporation issuing cash or securities in the merger;

 

 

 

(iii)       an dem Datum, an dem die Mehrheit der Mitglieder des Board aus
anderen Personen als den derzeitigen Direktoren (dieser Ausdruck bezeichnet alle
Mitglieder des Board zu diesem Datum und alle Mitglieder, deren Nominierung oder
Wahl von der Mehrheit der zu dem Zeitpunkt im Board befindlichen derzeitigen
Direktoren genehmigt wurde) besteht;

 

(iii)       the date on which a majority of the members of the Board consist of
persons other than Current Directors (which term shall mean any member of the
Board on the date hereof and any member whose nomination or election has been
approved by a majority of Current Directors then on the Board);

 

 

 

(iv)      mit dem Vollzug eines Verkaufs oder einer sonstigen Veräußerung aller
oder im Wesentlichen aller Vermögensgegenstände der Gesellschaft; oder

 

(iv)      the consummation of a sale or other disposition of all or
substantially all of the assets of the Company; or

 

 

 

(v)         an dem Datum, an dem die Anteilseigner der Gesellschaft einen Plan
für die vollständige Auflösung der Gesellschaft genehmigen.

 

(v)         the date of approval by the shareholders of the Company of a plan of
complete liquidation of the Company.

 

17

--------------------------------------------------------------------------------


 

(d)         „Defined Contribution Accounts”, „Matching Accounts” und
„Supplemental Contribution Accounts” haben die im „ergänzenden Pensionsplan für
Führungskräfte” (SERP - Company’s Supplemental Executive Retirement Program)
definierten Bedeutungen.

 

(d)         “Defined Contribution Accounts,” “Matching Accounts,” and
“Supplemental Contribution Accounts” shall have the meanings set forth in the
Company’s Supplemental Executive Retirement Program (“SERP”).

 

 

 

(e)          Das „Lebensversicherungs-Bonusprogramm für Führungskräfte”
(Executive Life Insurance Bonus Program) bezeichnet ein Programm, bei dem die
Gesellschaft eine jährliche Prämie für eine Todesfallversicherung auf das Leben
des Geschäftsführers zahlt.

 

(e)          “Executive Life Insurance Bonus Program” shall mean a program under
which the Company pays the annual premium for a whole life insurance policy on
the life of Executive.

 

 

 

(f)           „Berechtigter Grund” bezeichnet eine wesentliche Einschränkung der
Befugnisse, Aufgaben und Verantwortlichkeiten des Geschäftsführers.

 

(f)           “Good Reason” shall mean a material diminution in Executive’s
authority, duties or responsibilities.

 

 

 

(g)          Die „kurzfristige Mitarbeiter-Incentive-Vergütung” (Short-Term
Incentive Compensation) bezeichnet die Incentive-Vergütung, die nach dem
kurzfristigen Mitarbeiter-Incentive-Vergütungsplan (Short-Term Incentive
Compensation Program) oder einem Nachfolge-Plan oder einem sonstigen
kurzfristiger Mitarbeiter-Incentive-Programm zahlbar ist.

 

(g)          “Short-Term Incentive Compensation” means the Incentive
Compensation payable under the Short-Term Incentive Compensation Program, or any
successor or other short-term incentive plan or program.

 

 

 

8.              Kündigung.

 

8.              Notice.

 

 

 

(a)         Jede Entlassung und jede Beendigung des Arbeitsverhältnisses gemäß
Artikel 2 erfolgt durch schriftliche Mitteilung an die jeweils andere Partei mit
Angabe des Datums für das Inkrafttreten der Entlassung oder der Beendigung
(wobei das Datum nicht später als 30 Tage nach Übergabe der Mitteilung liegen
soll) und, im Falle einer Entlassung aus wichtigem Grund oder einer Beendigung
aus berechtigtem Grund, mit Angabe der

 

(a)         Any discharge or termination of Executive’s employment pursuant to
Section 2 shall be communicated in a written notice to the other party hereto
setting forth the effective date of such discharge or termination (which date
shall not be more than 30 days after the date such notice is delivered) and, in
the case of a discharge for Cause or a termination for Good Reason the basis for
such discharge or termination.

 

18

--------------------------------------------------------------------------------


 

Gründe für die Entlassung oder Beendigung.

 

 

 

 

 

(b)         Im Rahmen dieses Vertrages haben die Mitteilungen und alle anderen
in diesem Vertrag vorgesehenen Nachrichten schriftlich zu erfolgen und gelten
als ordnungsgemäß übergeben, wenn sie von einem anerkannten internationalen
Kurierdienst oder mit der Post der Vereinigten Staaten per Einschreiben mit
Rückschein, Porto im Voraus bezahlt, geschickt wurden und (i) im Falle des
Geschäftsführers an die letzte bei der Gesellschaft registrierte Adresse oder
(ii) im Falle der Gesellschaft, an: One Batesville Boulevard,
Batesville, Indiana 47006 gerichtet wird, unter der Maßgabe, dass alle
Mitteilungen an die Gesellschaft zu Händen des Board mit einer Kopie an den Vice
President und den Leiter der Rechtsabteilung oder an eine andere Adresse
gerichtet werden, die eine der Parteien der anderen in Übereinstimmung hiermit
schriftlich mitgeteilt hat, wobei die Mitteilung über eine Adressänderung nur
nach deren Erhalt gültig ist.

 

(b)         For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by recognized international courier or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed (i) in the case of Executive, to the last address the Company
has on file; or (ii) in the case of the Company, to One Batesville Boulevard,
Batesville, Indiana 47006 provided that all notices to the Company shall be
directed to the attention of the Board with a copy to the Vice President and
General Counsel, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

 

 

 

9.              Keine Pflicht zur Begrenzung.

 

9.              No Duty to Mitigate.

 

 

 

Der Geschäftsführer ist nicht verpflichtet, eine andere Beschäftigung zu suchen
oder die Höhe der von der Gesellschaft gemäß diesem Vertrag zu leistenden
Zahlungen zu mindern.

 

Executive is not required to seek other employment or otherwise mitigate the
amount of any payments to be made by the Company pursuant to this Agreement.

 

 

 

10.       Abtretung

 

10.       Assignment.

 

 

 

(a)         Dieser Vertrag ist persönlich an den Geschäftsführer gebunden und
kann vom Geschäftsführer nur durch ein Testament oder die gesetzliche Erbfolge
übertragen werden. Dieser Vertrag ist wirksam zugunsten der gesetzlichen
Vertreter und

 

(a)         This Agreement is personal to Executive and shall not be assignable
by Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

19

--------------------------------------------------------------------------------


 

von diesen einklagbar.

 

 

 

 

 

(b)         Dieser Vertrag ist wirksam gegenüber den Rechtsnachfolgern der
Gesellschaft und ist für diese verbindlich. Die Gesellschaft hat alle, direkten
oder indirekten, durch Kauf, Fusion, Zusammenschluss, Aktienerwerb oder
anderweitig hervorgegangenen Rechtsnachfolger der Geschäfte und/oder
Vermögensgegenstände der Gesellschaft zu verpflichten, diesen Vertrag zu
ausdrücklich zu übernehmen und ihn in der gleichen Weise und im gleichen Umfang
zu erfüllen, wie ihn die Gesellschaft zu erfüllen verpflichtet wäre, hätte diese
Rechtsnachfolge nicht stattgefunden.

 

(b)         This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it if
no such succession had taken place.

 

 

 

11.       Schiedsverfahren.

 

11.       Arbitration.

 

 

 

Alle Streitigkeiten oder Auseinandersetzungen im Zusammenhang mit diesem Vertrag
sind ausschließlich durch Schiedsverfahren vor einem einzigen Schiedsmann in
Indianapolis/Indiana/USA gemäß der Schiedsordnung (Commercial Arbitration Rules)
des amerikanischen Schiedsgerichtsverbandes zu regeln. Der Schiedsspruch ist für
alle Vertragsparteien endgültig und bindend. Der Schiedsspruch kann als Urteil
bei jedem zuständigen Gericht eingetragen werden.

 

Any dispute or controversy arising under, related to or in connection with this
Agreement shall be settled exclusively by arbitration before a single arbitrator
in Indianapolis, Indiana, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator’s award shall be final and
binding on all parties to this Agreement. Judgment may be entered on an
arbitrator’s award in any court having competent jurisdiction.

 

 

 

12.       Ersatz.

 

12.       Integration.

 

 

 

Zum Datum des Inkrafttretens ersetzt dieser Vertrag alle vorherigen
Kontrollwechselverträge oder ähnliche mündliche oder schriftliche Verträge oder
Absprachen zwischen dem Geschäftsführer und der Gesellschaft oder ihren
Konzerngesellschaften in Bezug auf die hierin behandelten Angelegenheiten.
Soweit die Bestimmungen von Urkunden über die Gewährung von

 

As of the Effective Date, this Agreement supersedes and replaces any prior
change in control agreement or similar oral or written agreements or
understandings between Executive and the Company or its affiliates in respect of
the matters addressed hereby. To the extent the terms or conditions of any
equity award grant instrument conflict with the terms of this Agreement, the
terms of this

 

20

--------------------------------------------------------------------------------


 

Optionszuteilungen den Bestimmungen dieses Vertrages entgegenstehen, sind die
Bestimmungen dieses Vertrags maßgebend. Im Falle von Widersprüchen und zur
Vermeidung von Missverständnissen ersetzen die Bestimmungen dieses Vertrages die
Bestimmungen des speziellen „Performance Based Unit Award Agreement“ zwischen
der Gesellschaft und dem Geschäftsführer vom 16. Mai 2013 (der
„Mai-PBU-Vertrag”), des speziellen „Restricted Stock Unit Award Agreement“
zwischen der Gesellschaft und dem Geschäftsführer vom 3. Dezember 2012 und des
speziellen „Non-Qualified Stock Option Agreement“ zwischen der Gesellschaft und
dem Geschäftsführer vom 16. Mai 2013; in jedem Fall ungeachtet der Tatsache,
dass jeder dieser Verträge ausdrücklich gegenteilige Bestimmungen enthalten kann
(zum Beispiel insbesondere der Artikel 9 des Mai-PBU-Vertrags), die die Parteien
ausdrücklich vereinbart haben.

 

Agreement shall govern. For the avoidance of doubt, in the event of conflict,
the terms of this Agreement shall supersede the terms of that certain
Performance Based Unit Award Agreement by and between Company and Executive,
dated May 16, 2013 (the “May PBU Agreement”); that certain Restricted Stock Unit
Award Agreement by and between Company and Executive, dated December 3, 2012;
and that certain Non-Qualified Stock Option Agreement between Company and
Executive, dated May 16, 2013; in each case, notwithstanding the fact that any
such agreement may contain terms expressly to the contrary (for example,
including, but not limited to, Section 9 of the May PBU Agreement), the parties
having expressly agreed.

 

 

 

13.       Änderungen.

 

13.       Amendment.

 

 

 

Änderungen dieses Vertrages bedürfen der Schriftform und sind von beiden
Parteien oder deren jeweiligen Rechtsnachfolgern oder rechtlichen Vertretern zu
unterzeichnen.

 

This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

 

 

14.       Salvatorische Klausel.

 

14.       Severability.

 

 

 

Sollte eine Bestimmung dieses Vertrags unwirksam oder undurchführbar sein, so
wird die Gültigkeit oder Durchführbarkeit der übrigen Bestimmungen dieses
Vertrages dadurch nicht berührt.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

21

--------------------------------------------------------------------------------


 

15.       Einbehaltung von Steuern.

 

15.       Withholding.

 

 

 

Die Gesellschaft ist berechtigt, gemäß den geltenden Gesetzen und Bestimmungen
für im Rahmen dieses Vertrags zu zahlende Beträge bundesstaatliche, staatliche,
lokale oder ausländische Steuern einzubehalten.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

 

 

16.       Geltendes Recht.

 

16.       Governing Law.

 

 

 

Maßgebend für diesen Vertrag sind die Gesetze des US-Bundesstaates Indiana ohne
Berücksichtigung der Grundsätze der Kollisionsnormen.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana without reference to principles of conflict of laws.

 

 

 

17.       Anwaltskosten.

 

17.       Attorney’s Fees.

 

 

 

Sollte es in Verbindung mit diesem Vertrag zu rechtlichen Verfahren
(Schiedsgericht, Prozess, Berufung) kommen, hat jede Partei ihre eigenen Kosten
einschließlich der Anwaltskosten zu tragen.

 

If any legal proceeding (whether in arbitration, at trial or on appeal) is
brought under or in connection with this Agreement, each party shall pay its own
expenses, including attorneys’ fees.

 

 

 

18.       Laufzeit des Vertrags.

 

18.       Term of Agreement.

 

 

 

Dieser Vertrag hat eine Laufzeit von einem Jahr, beginnend mit dem Datum des
Vertrags, mit der Maßgabe, dass der Vertrag automatisch am Jahrestag des
Vertrags fortlaufend für jeweils ein Jahr verlängert wird, es sei denn die
Gesellschaft teilt dem Geschäftsführer mindestens 30 Tage vor dem planmäßigen
Beendigungsdatum die Nichtverlängerung mit, und mit der weiteren Maßgabe, dass
dieser Vertrag, ungeachtet des Vorstehenden, (i) nicht vor Ablauf von drei
Jahren nach einem Kontrollwechsel oder während eines Zeitraums, in dem ein
Geschäft, das zu einem Kontrollwechsel führen würde, noch in der Schwebe ist
oder im Board of Directors in der Diskussion steht, beendet wird, und dass
(ii) Artikel 6 nach der Beendigung weiter gilt. Die Beendigung dieses Vertrags
darf keine

 

The term of this Agreement shall be one year commencing on the date hereof;
provided however, that this Agreement shall be automatically renewed for
successive one-year terms commencing on each anniversary of the date of this
Agreement unless the Company shall have given notice of non-renewal to Executive
at least 30 days prior to the scheduled termination date; and further provided
that notwithstanding the foregoing, (i) this Agreement shall not terminate
within three years after a Change in Control, or during any period of time when
a transaction which would result in a Change in Control is pending or under
consideration by the Board, and (ii) Section 6 hereof shall survive termination.
The termination of this Agreement shall not adversely affect any

 

22

--------------------------------------------------------------------------------


 

nachteiligen Auswirkungen auf die Rechte haben, die der Geschäftsführer vor der
Beendigung erworben hat.

 

rights to which Executive has become entitled prior to such termination.

 

 

 

19.       Vertragssprache.

 

19.       Contract Language

 

 

 

Die für diesen Vertrag maßgebliche und rechtlich bindende Sprache ist Englisch.

 

The relevant and legally binding language for this Agreement is English.

 

 

 

[Rest der Seite absichtlich leer gelassen]

 

[remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

Zu Urkund dessen haben die Vertragsparteien diesen Vertrag mit Wirkung zu dem am
Anfang dieses Vertrages genannten Datum unterzeichnet und übergeben.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

 

 

HILLENBRAND, INC.

 

 

Von/By:

/S/ Joe A. Raver

 

 

 

 

Name:

Joe A. Raver

 

 

 

 

Titel:

Senior Vice President

 

 

 

 

 

GESCHÄFTSFÜHRER/EXECUTIVE:

 

 

 

 

Von/By:

/S/ Thomas Kehl

 

 

 

 

 

Thomas Kehl

 

 

24

--------------------------------------------------------------------------------